Title: To Thomas Jefferson from Nicholas Meriwether Lewis, 26 October 1804
From: Lewis, Nicholas Meriwether
To: Jefferson, Thomas


               
                  
                     Dear Sir,
                  
                  Jefferson County Octor 26th 1804
               
               I have for two years past lived between two and three Miles below Louisville, and about the same distance from a late purchase made of the Indeans, lying from the Warbash River, up the Ohio. If no surveyor is yet appointed to that purchase, I take the liberty to offer myself for that post. From the long acquaintance I have had the honor of having with you, I conceive recommendations unnecessary. As to my ability to fill that post, I have for many years been no farther interested in mathematics, than common surveying which I have had considerable practice in since I have been in Kentucky. While a student with parson Waddle, I studied Euclid, trigonometry, Surveying, Navigation, and several other things connected with Mathematics, so much as would be necessary, I should carefully revise, if I succeed in the appointment, and devote my whole attention to the business if requesit. My family have enjoyed good health since we left Albemarle
               Your Most Obedt. Servt.
               
                  
                     Nicholas M. Lewis
                  
               
            